Citation Nr: 1118886	
Decision Date: 05/17/11    Archive Date: 05/26/11

DOCKET NO.  07-28 368	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to a rating in excess of 50 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

L. Jeng, Counsel


INTRODUCTION

The Veteran served on active duty from March 1965 to March 1975.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2006 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas, which, in part, continued the 50 percent disability evaluation for PTSD.  

In December 2008, the Veteran and his wife presented personal testimony before the undersigned Acting Veterans Law Judge in Travel Board hearing at the RO.  A copy of the transcript has been associated with the claims folder.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Veteran seeks entitlement to an increased rating for his service-connected PTSD; currently evaluated as 50 percent disabling.  For the reasons discussed below, the Board finds that further development is warranted before the claim can be adjudicated. 

An August 2007 VA treatment record noted that the Veteran was being evaluated for his yearly vesting examination and that he was followed by the psychiatric department for his PTSD.  The last VA treatment records in the claims folder are dated in August 2007.  Because VA is on notice that there are potentially relevant records that may be applicable to the Veteran's claim and because these records may be of use in deciding the claim, these records are relevant and should be obtained.  38 C.F.R. § 3.159(c)(2) (2010).


Additionally, the Veteran was last afforded a VA examination for his service-connected PTSD in April 2006.  Based on review of the evidence, it appears that the Veteran's symptoms have worsened since he was last evaluated.  Significantly, the April 2006 VA examination report reflects that no suicidal or homicidal ideation was elicited at that time.  However, during his December 2008 hearing, the Veteran and his wife testified as to various instances in which the Veteran exhibited suicidal ideation and behavior, homicidal behavior towards to two different people, and violence towards his wife and his sons.  One such violent confrontation with his wife occurred about five to six months prior to the December 2008 hearing.  The United States Court of Appeals for Veterans Claims has held that, where entitlement to compensation has already been established, and an increase in the disability rating is at issue, the present level of disability is of primary concern.   Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Accordingly, the Board finds that a contemporaneous VA medical examination is warranted.  See Littke v. Derwinski, 1 Vet. App. 90, 92 (1990) (noting that VA's duty to assist includes the conduct of a contemporaneous medical examination, in particular where it is contended that a service-connected disability has become worse); see also Snuffer v. Gober, 10 Vet. App. 400 (1997) (finding that a veteran is entitled to a new VA examination where there is evidence that the condition has worsened since the last examination).

Accordingly, the case is REMANDED for the following actions:

1. With any necessary assistance from the Veteran, identify and obtain all outstanding treatment records pertaining to his PTSD, to include but not exclusive of VA treatment records. 

If VA is unable to secure these records, VA must notify the Veteran and (a) identify the specific records VA is unable to obtain; (b) briefly explain the efforts that VA made to obtain those records; (c) describe any further action to be taken by VA with respect to the claim; and (d) notify him that he is ultimately responsible for providing the evidence.  38 U.S.C.A. 
§ 5103A(b)(2) (West 2002); 38 C.F.R. § 3.159(e)(1) (2010).

2. Schedule the Veteran for a psychiatric examination in order to determine the severity of his service-connected PTSD.  

All manifestations of the Veteran's PTSD and any associated psychiatric disorder should be identified and described in detail.  In addition, the examiner should provide an opinion concerning the current degree of social and industrial impairment resulting from the disability, to include whether it renders the Veteran unemployable.  In addition, the examiner should provide a global assessment of functioning score with an explanation of the significance of the score assigned.

A report of the examination should be prepared and associated with the Veteran's VA claims folder.  The examiner should provide a rational for any and all decisions proffered.  

3.  Notify the Veteran that it is his responsibility to report for the scheduled VA examination, and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. 
§§ 3.158, 3.655 (2010).  In the event that the Veteran does not report for the scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.  Copies of all documentation notifying the Veteran of any scheduled VA examination must be placed in the Veteran's claims file.

4. Then, after ensuring any other necessary development has been completed, readjudicate the Veteran's claim. If action remains adverse to the Veteran, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate opportunity to respond.  Thereafter, the case should be returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


